       Case 1:17-cv-06343-KPF Document 112 Filed 07/31/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HYBRID CAPITAL GROUP, LLC, and
VSG INTERNATIONAL, LLC,

                          Plaintiffs,

                   -v.-
                                                   17 Civ. 6343 (KPF)
BERT PADELL & COMPANY, INC,
                                                 DEFAULT JUDGMENT
GLENN A. GIBSON JR., LISA
GORDON, and PUBLIC
ADMINISTRATOR OF NEW YORK
COUNTY,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      NOW THEREFORE, this action having been commenced on August 21,

2017 by filing the filing of the summons and complaint and a copy of same

having been served upon: (i) Defendant Bert Padell & Company, Inc. a/k/a

Bert Padell & Company through the New York Secretary of State on April 13,

2018 (Dkt. #43); (ii) Defendants Glenn A. Gibson, an individual and doing

business as Atlas Investment Enterprise and defendant Lisa Gordon by email

on May 17, 2018 (Dkt. #55); and (iii) Defendant the Public Administrator of

New York County, as the personal representative of the Estate of Bert Padell,

on March 28, 2019 (Dkt. #78), and the time for each defendant to answer the

complaint having expired, it is

      ORDERED ADJUDGED AND DECREED that Plaintiff Hybrid Capital

Group, LLC have a judgment in its favor and against Defendants Bert Padell &

Company, Inc. a/k/a Bert Padell & Company, Glenn A. Gibson, Jr. and the
       Case 1:17-cv-06343-KPF Document 112 Filed 07/31/20 Page 2 of 3



Public Administrator of New York County jointly and severally in the principal

amount of $300,000.00, plus prejudgment interest at the rate of 9% from

August 31, 2012, in the amount of $216,073.97 as of July 30, 2020, the date

of Final Judgment, costs and attorney’s fees

      IT IS FURTHER ORDERED ADJUDGED AND DECREED that Plaintiff

Hybrid Capital Group, LLC have a judgment in its favor and against Defendant

Lisa Gordon in the principal amount of $12,500.00 plus prejudgment interest

at the rate of 9% from August 21, 2012, in the amount of $9,033.90 as of

July 30, 2020, the date of Final Judgment, costs and attorney’s fees.

      IT IS FURTHER ORDERED ADJUDGED AND DECREED that Plaintiff

VSG International, LLC have a judgment in its favor and against Defendants

Bert Padell & Company, Inc. aka Bert Padell & Company, Glenn A. Gibson, Jr.

and the Public Administrator of New York County in the principal amount of

$300,000.00, plus prejudgment interest at the rate of 9% from November 11,

2012, in the amount of $208,454.79 as of July 30, 2020, the date of Final

Judgment, costs and attorney’s fees.

      IT IS FURTHER ORDERED ADJUDGED AND DECREED that Plaintiffs

Hybrid Capital Group, LLC and VSG International, LLC have a judgment in

their favor against Defendants Bert Padell & Company, Inc. aka Bert Padell &

Company, Glenn A. Gibson, Jr., Lisa Gordon, and the Public Administrator of

New York County for $25,056.00 in attorneys’ fees and $2,406.70 in costs.
     Case 1:17-cv-06343-KPF Document 112 Filed 07/31/20 Page 3 of 3




    SO ORDERED.

Dated: July 30, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge
